Opinion issued September 13, 2012




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00444-CR
                            ———————————
                      THE STATE OF TEXAS, Appellant
                                        V.
                           JOSHUA LARA, Appellee


                   On Appeal from the 212th District Court
                          Galveston County, Texas
                      Trial Court Cause No. 10CR2158


                          MEMORANDUM OPINION

      Appellant, the State of Texas, has filed a motion to dismiss its appeal. The

motion complies with Texas Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a). We have not issued a decision in the appeal.
      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 43.2(f). We

dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2